Citation Nr: 0206445	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  99-03 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss prior to June 10, 1999.

2.  Entitlement to a rating in excess of 40 percent for 
bilateral hearing loss on and after June 10, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from April 1954 to April 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire, denying the 
veteran's claim of July 14, 1998, for the assignment of more 
than a 10 percent rating for his service-connected bilateral 
hearing loss.  An appeal was initiated in January 1999, and a 
statement of the case was furnished to the veteran in 
February 1999.  His appeal was perfected in March 1999 by the 
submission of a VA Form 9, Appeal to the Board of Veterans' 
Appeals.  Accompanying the substantive appeal was written 
correspondence from the veteran's representative in which an 
RO hearing was requested.  The veteran's hearing was 
scheduled to occur in July 1999, but the veteran in a VA Form 
21-4138, Statement in Support of Claim, dated July 29, 1999, 
indicated that he wished to defer his request for a hearing 
as he was awaiting receipt of additional medical evidence 
that he wished to have the RO consider.  

By further rating action in September 1999, the RO increased 
the rating for the veteran's bilateral hearing loss from 10 
percent to 40 percent, effective from June 10, 1999.  In June 
2001, the RO contacted the veteran in writing to determine 
whether the grant of entitlement to a 40 percent rating 
satisfied his appeal and whether the veteran still wanted to 
appear at a hearing.  In response, the veteran affirmatively 
indicated only that he wished to continue his appeal for a 
higher evaluation.  As the veteran was not thereafter 
afforded an RO hearing, nor was his request for a hearing 
withdrawn, this matter must be remanded to permit the veteran 
to appear before the RO's hearing officer as had been 
previously requested.  

It is also noteworthy that, during the pendency of this 
appeal, a significant change in the law was effectuated that 
has not to date been considered by the RO.  Specifically, on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined and expanded the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, as made effective November 9, 2000, 
except the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), which were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)). 

Notwithstanding the aforementioned changes in legal 
authority, the RO has not considered this matter under the 
VCAA and its implementing regulations, nor has the veteran 
been advised of the existence of such changes.  He therefore 
may have been denied the opportunity to formulate appropriate 
argument on appeal to the Board.  It thus would be 
potentially prejudicial to the veteran were the Board to 
proceed to issue a merits-based decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VA O.G.C. 
Prec. Op. No.16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Further actions, to include obtaining any 
updated records of treatment, by the RO to ensure compliance 
with the notice and duty-to-assist provisions contained in 
the new law and regulations with respect to the matter on 
appeal are therefore found to be in order.  

Based on the foregoing, this matter is REMANDED to the RO for 
completion of the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and corresponding regulatory changes are 
completed as to the issues presented.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the VCAA (to be 
codified as amended at 38 U.S.C. §§5102, 
5103, 5103A, and 5107), as well as the 
recently established regulations, are 
fully complied with and satisfied.

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claims for increase for a rating in 
excess of 10 percent for the period prior 
to June 10, 1999, and for a rating in 
excess of 40 percent on and after June 
10, 1999, including the question of 
whether an extraschedular evaluation of 
increased disability is warranted during 
either period.  The RO should also advise 
the veteran of his right to submit any 
additional argument and/or evidence in 
support of such claim.  Such evidence may 
be of a lay or medical variety.  

3.  The veteran should be contacted and 
asked to provide a detailed listing of 
all current and former employment, 
including the dates of such employment 
and the names and addresses of all such 
employers.

In addition, he should be requested to 
furnish a listing of the names and 
addresses of those VA and non-VA medical 
professionals or institutions who may 
have evaluated and/or treated him for 
hearing loss since 1997.  The approximate 
dates of any such evaluation or treatment 
should also be provided, to the extent 
possible.  

After obtaining proper authorization, the 
RO should through contact with current 
and former employers verify the veteran's 
prior employment, dates thereof, and any 
problems associated with such employment 
from 1997 to the present, due exclusively 
to the service-connected hearing loss.  
The dates of any time lost from 
employment should be specified.

As well, the RO should, after obtaining 
proper authorization, obtain copies of 
evaluation and treatment records not 
already on file from those medical 
professionals or institutions referenced 
in connection with the aforementioned 
request.  Any and all VA treatment 
records not already on file, including 
those compiled at the VA Medical Center 
in White River Junction, Vermont, since 
December 1998, must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.

4.  The veteran must be afforded a 
hearing before the RO's decision review 
officer in connection with his request 
therefor filed in March 1999.  He and his 
representative should be advised in 
writing of the date and time of such 
hearing.

5.  Lastly, the RO should readjudicate 
the veteran's claims for the assignment 
of rating in excess of 10 percent for 
bilateral hearing loss prior to June 10, 
1999, and for a rating in excess of 40 
percent for bilateral hearing loss on and 
after June 10, 1999, to include 
extraschedular consideration, on the 
basis of all the evidence of record and 
all governing legal authority, including 
the VCAA and its implementing 
regulations.  If the benefits sought on 
appeal continue to be denied, the veteran 
and his representative should be 
furnished with a supplemental statement 
of the case which should include a 
summary of the evidence and the law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of the claims 
in question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


